          Case 1:20-mc-00109-DLF Document 1 Filed 11/02/20 Page 1 of 3




                  IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF COLUMBIA
__________________________________________
                                           )               $BTF¦ND¦
                                                           "TTJHOFE5P'SJFESJDI %BCOFZ-
STATE OF WASHINGTON, et al.,              )                "TTJHO%BUF
                                           )               %FTDSJQUJPO.JTD
                        Plaintiffs,        )Case No: __________________
                                           )
                  v.                       ) Related Case No.:4:19-cv-05210
                                           )
U.S. DEPARTMENT OF HOMELAND               ) Judge Rosanna Malouf Peterson
SECURITY, ET AL.,                         ) United States District Judge
.                                          ) Eastern District of Washington
                        Defendants.        )
__________________________________________)

   NON-PARTIES, CENTER FOR IMMIGRATION STUDIES, MARK KRIKORIAN,
    STEVEN A. CAMAROTA AND JESSICA VAUGHAN’S, MOTION TO QUASH
                       PLAINTIFFS’ SUBPOENAS


       The subpoenas served by the State of Washington on the Center for Immigration Studies,

Mark Krikorian, Steven A. Camarota, and Jessica Vaughan (collectively the “Non-Parties”) are

overbroad, impose an undue burden on the Non-Parties, and implicate the Non-Parties’ First

Amendment privilege. Therefore, the Non-Parties respectfully submit this motion to quash the

subpoenas. For these reasons, as further explained in the Non-Parties’ Memorandum of Law in

support of this motion, the subpoenas must be quashed.


       Pursuant to D.C. District Court Rule 7(m), undersigned counsel emailed counsel for the

Plaintiff on October 27, 2020, and requested that the State Plaintiffs withdraw their subpoenas.

The State Plaintiffs responded on the same day declining to withdraw their subpoenas.




                                                                    5(&(,9('
                                                                             NOV - 2 2020
                                                                       Clerk, U.S. District & Bankruptcy
                                                                       Court for the District of Columbia
                                                1
         Case 1:20-mc-00109-DLF Document 1 Filed 11/02/20 Page 2 of 3




Respectfully submitted,


DATED: November 2, 2020


/s/ ____Jason Torchinsky__________
Jason Torchinsky (D.C. Bar No. 976033)
jtorchinsky@hvjt.law
Jonathan P. Lienhard (D.C. Bar No. 474253)
jlienhard@hvjt.law
Shawn Sheehy
ssheehy@hvjt.law
HOLTZMAN VOGEL JOSEFIAK TORCHINSKY PLLC
15405 John Marshall Highway
Haymarket, VA 20169
Phone: (540) 341-8808
Fax: (540) 341-8809

Counsel for Non-Parties Center for Immigration Studies, Mark Krikorian, Steven A. Camarota,
and Jessica Vaughan




                                            2
         Case 1:20-mc-00109-DLF Document 1 Filed 11/02/20 Page 3 of 3




                              CERTIFICATE OF SERVICE

I hereby certify that the foregoing document was emailed to the Clerk of the Court at
DCD_CMECF@dcd.uscourts.gov on November 2, 2020. State Plaintiffs’ counsel and DHS
Defendants’ counsel were served electronically on November 2, 2020.

/s/ ____Jason Torchinsky__________
Jason Torchinsky (D.C. Bar No. 976033)
jtorchinsky@hvjt.law
Jonathan P. Lienhard (D.C. Bar No. 474253)
jlienhard@hvjt.law
Shawn Sheehy
ssheehy@hvjt.law
HOLTZMAN VOGEL JOSEFIAK TORCHINSKY PLLC
15405 John Marshall Highway
Haymarket, VA 20169
Phone: (540) 341-8808
Fax: (540) 341-8809


Counsel for Non-Parties Center for Immigration Studies, Mark Krikorian, Steven A. Camarota,
and Jessica Vaughan




                                            3
